 Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.1 Filed 05/12/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

CHARLES RITCHARD,                                 §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §            Case No. 21-400-CV
                                                  §
AMY ANDERSON                                      §
in her individual and official capacity           §
                                                  §
and                                               §
                                                  §
OCEANA COUNTY BOARD                               §
OF COMMISSIONERS,                                 §
in their individual and official capacities,      §
       Defendants.                                §

                           COMPLAINT AND JURY DEMAND

          Plaintiff, Charles Ritchard, by and through his attorneys of record, alleges and

complains of the following:

                                  NATURE OF ACTION

1.        Plaintiff, Charles Ritchard, serves as the Chairman of the Oceana County

Board of Canvassers. He was first appointed to the Oceana County Board of

Canvassers in 2018 and has been the Chairman since 2020.

2.        On February 27, 2021, Ritchard wrote a letter to Michigan Secretary of State

Jocelyn Benson. As more thoroughly explained below, this letter expressed Ritchard’s

concerns about election integrity and congratulated Secretary Benson on her

“initiative in addressing the deficiencies highlighted in our most recent election

cycle.”
 Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.2 Filed 05/12/21 Page 2 of 14




3.    On April 28, 2021, Oceana County Clerk Amy Anderson informed Ritchard

that she had suspended him from his duties as a Member and Chairman of the

Oceana County Board of Canvassers. She explained that the reason she suspended

him was because of his April 28, 2021 letter to Secretary Benson.

4.    Oceana County Clerk Anderson, by suspending Ritchard, punished him for

exercising his First Amendment right in communicating on a matter of public concern

to Secretary Benson. The actions of Anderson made clear that concerns about the

electoral process and ballot integrity in Oceana County would be met with swift

retaliation, thus chilling the speech of an entire county.

5.    Not only has Anderson retaliated against Ritchard, but she has also exceeded

her authority as Oceana County Clerk. She acted outside the scope of her jurisdiction,

and in an arbitrary and capricious manner, by suspending Ritchard. Anderson,

therefore, violated Ritchard’s procedural and statutory due process rights.

                           JURISDICTION AND VENUE

6.    This action arises under 42 U.S.C. § 1983. This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1343.

7.    The injunctive relief sought in this action is authorized under 28 U.S.C. §§

2201 and 2202, as well as Federal Rules of Civil Procedure 57 and 65.

8.    Venue in the Western District of Michigan is proper under 28 U.S.C. § 1391

because the events giving rise to Plaintiff’s claims occurred in this district and

because this is the district in which Defendants reside.
    Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.3 Filed 05/12/21 Page 3 of 14




                                          THE PARTIES

9.      Plaintiff, Charles Ritchard, is the Chairman of the Oceana County Board of

Canvassers. He is a resident of Hart, Oceana County, Michigan.

10.     Defendant, Amy Anderson, is sued in her individual and official capacity as

the County Clerk of Oceana County, Michigan. Anderson’s office is located at 100 S.

State Street, Suite M-1, Hart, Michigan 49420.

11.     Defendant, Oceana County Board of Commissioners, “is the governing body

and the major policy approval center for county government.” 1 It is located at 100 S.

State Street, Suite M-4, Hart, Michigan, 49420.

12.     Defendants are acting under color of state law within the meaning of 42 U.S.C.

§ 1983.

                                  FACTUAL BACKGROUND

13.     Under Michigan law, a “4-member board of county canvassers is established in

every county in this state.” MCL 168.24a(1). “Members of the board of county

canvassers shall be appointed for terms of 4 years beginning on November 1 following

their appointment. Of the members first appointed, 1 member of each of the political

parties represented on the board of county canvassers shall be appointed for a term

of 4 years and 1 for a term of 2 years.” MCL 168.24a(7). The county board of

commissioners elects the nominee for the board of canvassers. MCL 168.24c(3).

14.     Ritchard was appointed to the Oceana County Board of Canvassers in 2018,

after which he was approved by vote of the Oceana County Commissioners. In 2020,


1Oceana County Board of Commissioners Official Website, available at:
https://oceana.mi.us/government/board-of-commissioners/
    Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.4 Filed 05/12/21 Page 4 of 14




Ritchard was appointed Chairman of the Oceana County Board of Canvassers. He

has served with distinction since he has been on the Board and has had a successful

term as Chairman.

15.       On February 27, 2021, out of concern for Michigan’s election process, Ritchard

wrote a letter to Michigan Secretary of State Jocelyn Benson. This letter

congratulated Secretary Benson on her “initiative in addressing the deficiencies

highlighted in our most recent election cycle” and found common ground in securing

“election integrity.” 2 Ritchard discussed his own efforts to ensure the security of

Michigan’s elections by giving a March 2020 presentation on the “current state of

elections in Oceana County to the Board of Commissioners,” which discussed the

“road map to restoring integrity.”

16.       Ritchard explained to Secretary Benson that he was “determined that the

process within our county would be above reproach.” To achieve those ends, he

“became fully engaged in the election process and began to see the deficiencies in

[Oceana] county and throughout the state.” He started with an assessment of the role

of the county board of canvassers. He noted that the institution, which “likely began

as a solid check and balance,” had “degraded over time to become nothing more than

a rubber stamp.”

17.       He also protested the inaction by Secretary Benson’s office. He noted that the

necessary changes to election procedures, highlighted in the 2020 primaries, were

exposed in the 2020 general election, which Ritchard described as “a complete



2   Ritchard Letter, attached as Exhibit #1.
 Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.5 Filed 05/12/21 Page 5 of 14




disaster for our state.” He continued, stating that Secretary Benson’s “mass mailings

of absentee ballot request finished off any chance of election security.”

18.   Ritchard informed Secretary Benson that he was not trying to “place the total

blame for our poor election” at her feet. He did state, however, that criticism was

warranted for contracts that left “the entire system vulnerable.” He observed that

Secretary Benson’s failure “to secure reciprocal agreements with every other state

within the United States to ensure constant and up to date electronic voter files is

inexcusable.”

19.   Ritchard also lamented the legislature’s lack of leadership and its inability to

take swift action, despite its promises to act. He stated that the legislature had failed

to take measures prescribed by the Michigan Constitution. He appealed to Secretary

Benson to take a proactive approach in solving these issues, stating: “I cannot, in good

conscience, certify nor be a participant in another election as the Chairman or as a

member of the Oceana County Board of Canvasses as long as you and the legislature

remain disengaged in solving this crucial dilemma. There is no greater urgency going

forward with all of our reputations at risk in the eyes of the electorate.”

20.   In closing, Ritchard voiced his optimism, stating:

             I believe that collectively we could attack this problem in a very
             rapid and bipartisan way before the next election. Other counties,
             where I have spoken, have expressed similar feelings and will be
             engaging this action as well. I look forward to your thoughts and
             response and will be copying other stakeholders as well. The time
             for action is NOW!
    Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.6 Filed 05/12/21 Page 6 of 14




21.       Secretary Benson did not respond to Ritchard’s letter. Oceana County Clerk

Amy Anderson responded two months later, in which she notified him that she took

unlawful and retaliatory action.

22.       On April 28, 2021, Ritchard received a letter from Anderson. In this letter she

notified Ritchard: “that I am suspending you from your duties as Member and

Chairman of the Oceana County Board of Canvassers. I will be recommending that

the County Board of Commissioners remove you permanently from this position at

their next meeting.”3 Anderson stated that her decision to suspend Ritchard was

based on his letter to Secretary Benson. She accused Ritchard of violating his oath of

office and said Ritchard’s demands “have no statutory basis as they relate to your

present position.”

23.       Anderson’s letter also stated that she “will be recommending that the County

Board of Commissioners remove you permanently from this position at their next

meeting.” She did not state the term of Ritchard’s suspension and did not explain why

this suspension was issued just over two months after Ritchard’s letter.

24.       Absent in Anderson’s letter was a citation to her authority to suspend Ritchard.

This is because she has none. A clerk’s “powers and duties shall be provided by law.”4

Michigan law provides a county clerk with no supervisory authority over the

corresponding board of county canvassers. Instead, “[t]he county clerk is the clerk of

the board of county canvassers.” MCL 168.24e(2). According to the Michigan Manual




3   Anderson Letter, attached as Exhibit #2.
4   Constitution of Michigan of 1963, Article VII § 4.
    Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.7 Filed 05/12/21 Page 7 of 14




for Boards of County Canvassers, the county clerk “does not have a vote on the

Board.”5

25.       On May 3, 2021, the Oceana County Board of Commissioners notified Ritchard

that they were in receipt of Anderson’s letter “where she suspended you from your

duties as a member of the Oceana County Board of Canvassers.” 6 This letter notified

Ritchard that:

                  Following Ms. Anderson’s actions, an in-person hearing with the
                  Oceana County Board of Commissioners, to discuss the matter
                  and to determine if you will be permanently removed from the
                  Oceana County Board of Canvassers, has been scheduled for May
                  13, 2021 at 10:00 a.m.

26.       On May 5, 2021, there was a meeting of the Oceana County Board of

Canvassers. Ritchard, the Chairman, arrived and was informed by Anderson that

could not oversee the meeting as Chairman and had to sit in the visitor’s section

because he was suspended. Anderson could not state the authority that allowed her

to suspend Ritchard. Anderson refused to state whether she was directed by another

person to suspend Ritchard.

27.       Present at the meeting was the sheriff and a deputy. They had never attended

a meeting before and were apparently there to prevent Ritchard from acting in his

lawful authority as Chairman. Anderson, without authority, attempted to run the

May 5 meeting. If successful, she would have violated Michigan law because she did

not have a quorum and would not have a bipartisan vote. Her attempt failed.




5   Manual for Boards of County Canvassers, attached as Exhibit #3.
6   Commissioners Letter, attached as Exhibit #4.
    Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.8 Filed 05/12/21 Page 8 of 14




28.       As a result of the unlawful and retaliatory actions of Anderson, Ritchard has

been unable to fulfill or execute his role as Chairman of the Oceana County Board of

Canvassers. Anderson blatantly retaliated against Ritchard for his exercise of his

First Amendment rights in conveying his concerns about election integrity to

Secretary Benson.

                                    COUNT 1
      VIOLATION OF THE FIRST AMENDMENT TO THE U.S. CONSTITUTION
               (42 U.S.C. § 1983) (Freedom of Speech: Retaliation)

29.       Plaintiff incorporates the above paragraphs as though fully set forth herein.

30.       The First Amendment provides: “Congress shall make no law . . . abridging the

freedom of speech, or of the press; or the right of the people peaceably to assemble,

and to petition the Government for a redress of grievances.” 7 The First Amendment

“applies to the States by virtue of the Fourteenth Amendment.” Board of Ed., Island

Trees Union Free School Dist. No. 26 v. Pico , 457 US. 853, 855 n. 1 (1982).

31.       “A plaintiff seeking to establish a case of retaliation for speech protected under

the First Amendment must point to evidence sufficient to establish three elements:

1) the plaintiff engaged in constitutionally protected speech; 2) the plaintiff was

subjected to adverse action or was deprived of some benefit, and 3) the protected

speech was a substantial or a motivating factor in the adverse action.” Brandenburg

v. Housting Authority of Irvine, 253 F.3d 891, 897 (6th Cir. 2001).

32.       Ritchard was appointed to the Oceana County Board of Canvassers in 2018.

He was appointed Chairman of the Oceana County Board of Canvassers in 2020. As



7   U.S. Const. Amend. I.
 Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.9 Filed 05/12/21 Page 9 of 14




Chairman, Ritchard drafted the February 27, 2021 letter to Secretary Benson to

make known his informed positions on election vulnerabilities and ballot security.

This was protected speech and Ritchard was discussing matters of public concern.

See Jackson v. City of Columbus, 194 F.3d 737, 746 (6th Cir. 1999).

33.   Oceana County Clerk Amy Anderson, in response, punished Ritchard for his

protected speech. She cited his letter as basis for her issuing the suspension. She has

chilled the free speech of any official or county employee who dares speak out.

Additionally, this suspension was an illegal act. Michigan law does not give Anderson,

a county clerk, the authority to suspend Chairman Ritchard. Acting under color of

law as the Oceana County Clerk, Anderson has deprived Ritchard of his freedom of

speech rights secured under federal law.

34.    Additionally, the Oceana County Board of Commissioners has wrongfully

accepted Anderson’s decision. This unlawful suspension might be made permanent

by the Oceana County Board of Commissioners on May 13, 2021.

35.   As a direct result of Anderson’s unlawful acts, Ritchard has been deprived of

his right, as the duly-appointed Chairman of the Oceana County Board of

Canvassers, to conduct and participate in at least one meeting. He is currently

prohibited from conducting his official duties.

36.   Absent injunctive relief, Ritchard will continue to suffer irreparable harm

because he will be precluded serving in his appointed capacity as Chairman of the

Oceana County Board of Canvassers.
Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.10 Filed 05/12/21 Page 10 of 14




37.       These violations of Ritchard’s First Amendment rights are causing substantial,

immediate, and continuing damage to Ritchard. As a direct and proximate result of

these violations, Ritchard has sustained damages, and will sustain damages in the

future, for diminished earnings capacity, a loss of his statutory position as Chairman

of the Oceana County Board of Canvassers, emotional distress, attorney’s fees and

litigation expenses, and damages to his professional future and reputation.



                                    COUNT 2
      VIOLATION OF THE FIRST AMENDMENT TO THE U.S. CONSTITUTION
              (42 U.S.C. § 1983) (Substantive Due Process Violation)

38.       Plaintiff incorporates the above paragraphs as though fully set forth herein.

39.       The Fourteenth Amendment provides that “[n]o State shall . . . deprive any

person of life, liberty, or property without due process of law.”8 The due process clause

“has both a substantive and procedural component.” EJS Props., LLC v. City of

Toledo, 698 F.3d 845, 855 (6th Cir. 2012).

40.       “Substantive due process . . . serves the goal of preventing governmental power

from being used for purpose of oppression, regardless of the fairness of the procedures

used.” Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir. 1996) (internal quotation

marks omitted). Interests protected by substantive due process “include those

protected by specific constitutional guarantees,” the “freedom from actions that shock

the conscience,” and fundamental interests rooted in our “traditions and conscience.”

Bell v. Ohio State Univ., 351 F.3d 240, 249-50 (6th Cir. 2003). “It also protects the



8   U.S. Const. Amend. XIV, § 1.
Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.11 Filed 05/12/21 Page 11 of 14




right to be free form arbitrary and capricious government actions, which is another

formulation of the right to be free from conscience-shocking actions.” Range v.

Douglas, 763 F.3d 573, 588 (6th Cir. 2014).

41.      Anderson, acting under color of law, violated Ritchard’s due process rights

under the United States Constitution for the following reasons:

      a. Ritchard was lawfully appointed as Chairman of the Oceana County Board of

         Canvassers. He has a fundamental right – and statutory right – under

         Michigan law to retain that position.

      b. Anderson acted outside her jurisdiction and violated Michigan law by

         suspending Ritchard.

      c. Anderson’s unlawful actions not only shock the conscious but are also arbitrary

         and capricious.

42.      The Oceana County Board of Commissioners has violated Ritchard’s

substantive due process rights by accepting and relying on Anderson’s arbitrary and

capricious suspension of Ritchard, and by scheduling, without cause, a hearing on

whether Ritchard will be permanently removed.

43.      These violations of Ritchard’s substantive due process rights are causing

substantial, immediate, and continuing damage to Ritchard. As a direct and

proximate result of Anderson’s violations of Ritchard’s constitutional rights, Ritchard

has sustained damages, and will sustain damages in the future, for diminished

earnings capacity, a loss of his statutory position as Chairman of the Oceana County
Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.12 Filed 05/12/21 Page 12 of 14




Board of Canvassers, emotional distress, attorney’s fees and litigation expenses, and

damages to his professional future and reputation.

                                      COUNT 3
    VIOLATION OF THE FIRST AMENDMENT TO THE U.S. CONSTITUTION
                (42 U.S.C. § 1983) (Procedural Due Process Violation)
44.   Plaintiff incorporates the above paragraphs as though fully set forth herein.

45.   Procedural due process protects “persons from deficient procedures that lead

to the deprivation of cognizable liberty interests.” Bartell v. Lohiser, 215 F.3d 550,

557 (6th Cir. 2000) (citing Mathews v. Eldridge, 424 U.S. 319, 333-34, 96 S.Ct. 893,

47 L.Ed.2d 18 (1976)). “In order to establish a procedural due process claim, a plaintiff

must show that (1) he had a life, liberty, or property interest protected by the Due

Process Clause; (2) he was deprived of this protected interest; and (3) the state did

not afford him adequate procedural rights prior to depriving him of the property

interest.” Women's Med. Prof'l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.2006).

46.   The procedural due process right “requires that when a State seeks to

terminate [a protected] interest ... it must afford ‘notice and opportunity for hearing

appropriate to the nature of the case’ before the termination becomes effective.” Bd.

of Regents v. Roth, 408 U.S. 564, 570, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972) ( quoting

Bell v. Burson, 402 U.S. 535, 542, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971)).

47.   A liberty interest refers to more than just "freedom from bodily restraint but

also [refers to] the right of the individual to contract, to engage in any of the common

occupations of life.” Bd. of Regents v. Roth, 408 U.S. 564, 570 (1972). Property

Interests “are defined by existing rules or understandings that stem from an

independent source such as state law – rules or understanding that secure certain
Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.13 Filed 05/12/21 Page 13 of 14




benefits and that support claims of entitlement to those benefits.” Wojcik v. City of

Romulus, 257 F.3d 600, 609 (6th Cir. 2001) (citations omitted).

48.      Ritchard has been lawfully appointed and thus has a statutory right, and a

property right, to serve as Chairman of the Oceana County Board of Canvassers.

Anderson has violated Ritchard’s right to procedural due process by:

      a. Depriving Ritchard of a protected interest without affording him any

         procedural rights.

      b. Suspending Ritchard without lawful authority.

      c. Suspending Ritchard without a hearing.

49.      The Oceana County Board of Commissioners has violated Ritchard’s

procedural due process rights by accepting Anderson’s decision to suspend Ritchard

without a hearing or proper procedure.

50.      At all times Defendants acted in their individual capacities and official

capacities. Defendants These violations of Ritchard’s procedural due process rights

are causing substantial, immediate, and continuing damage to Ritchard. As a direct

and proximate result of Anderson’s violations of Ritchard’s constitutional rights,

Ritchard has sustained damages, and will sustain damages in the future, for

diminished earnings capacity, a loss of his statutory position as Chairman of the

Oceana County Board of Canvassers, emotional distress, attorney’s fees and litigation

expenses, and damages to his professional future and reputation.
Case 1:21-cv-00400-JTN-RSK ECF No. 1, PageID.14 Filed 05/12/21 Page 14 of 14




                               PRAYER FOR RELIEF

51.   On all counts, Ritchard requests injunctive relief, restoring him as a member

and Chairman of the Oceana County Board of Canvassers.

52.   On all counts, Ritchard requests an award for damages in an amount to be

determined at trial.

53.   Ritchard further seeks an order precluding the Oceana County Board of

Commissioners from conducting its hearing on May 13, 2021 pending the resolution

of this matter.

54.   Ritchard also seeks court costs and other reasonable expenses associated with

this action, including reasonable attorney’s fees as authorized under 42 U.S.C. § 1988.

                                  JURY DEMAND

55.   Ritchard hereby demands a trial by jury.



May 12, 2021                                         ______________________________
                                                     Gregory R. Todd (P70978)
                                                     Polaris Law, PLC
                                                     700 Fulton Street, Suite A
                                                     Grand Haven, MI 49417
                                                     (616) 422-5291
                                                     greg@polarislawplc.com
